Citation Nr: 1028031	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO. 06-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for arthritis of the knees.

2. Entitlement to service connection for arthritis of the left 
ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1984 through August 
2004. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the Veteran filed a notice of disagreement 
with the January 2006 denial of service connection for a shoulder 
disability. He did not file a timely substantive appeal following 
the July 2008 Statement of the Case (SOC). As such, the Board 
does not have jurisdiction over this issue. In a January 2009 
statement, the Veteran submitted a statement and evidence of 
private medical record related to his left shoulder. Also, in 
December 2009, the Veteran submitted a statement raising this 
claim. This action is should be considered an effort but the 
Veteran to reopen a claim of entitlement to service connection 
for a bilateral shoulder disability. This matter is REFERRED to 
the RO for appropriate action.

In March 2009, the issues of entitlement to service connection 
for arthritis of the bilateral knees, bilateral elbows, and 
bilateral ankles were remanded for additional development. Since 
then, service connection has been awarded for the bilateral 
elbows and right ankle. Thus, the issues remaining for appellate 
consideration are entitlement to service connection for a 
bilateral knee disability and for a left ankle disability.


FINDINGS OF FACT

1. The evidence does not show that has a current diagnosis of a 
disability related to his history of bilateral knee pain that was 
caused by any event of service, or that  initially manifested 
during service or within one year of discharge.

2. The evidence does not show that has a current diagnosis of a 
disability related to his history of left ankle pain that was 
caused by any event of service, or that initially manifested 
during service or within one year of discharge.


CONCLUSIONS OF LAW

1. A bilateral knee disability was not incurred in service, nor 
may it be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.309(a) (2009).

2. A left ankle disability was not incurred in service, nor may 
it be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
arthritis of the knees and of the left ankle. For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The Veteran in this case was afforded a VA/QTC examination within 
one year of his discharge from active duty. The report indicates 
that the Veteran recounted, by history, that he was diagnosed 
with arthritis "about 2 years ago." Physical examination of 
both knees and the left ankle, however, were entirely normal at 
that time. X-ray findings of both knees and the left ankle were 
also normal. The examiner was unable to render a diagnosis at 
that time as to either the knees or the left ankle. Thus, the 
Board finds that the presumption of service connection does not 
apply, because there is no evidence of a diagnosis of arthritis 
within one year of the Veteran's discharge from service. The 
service connection issues on appeal must, nonetheless be 
considered on a direct basis under 38 C.F.R. § 3.303.

With regard to an in-service incurrence, the Veteran's service 
treatment records (STRs) do show treatment for pain related to 
the claimed disabilities. While the January 1984 entrance 
examination was negative as to any knee or ankle disabilities, 
there were several notations in the STRs showing complaints of 
pain. In February 1986, May 1986, and June 1986, the Veteran 
sought treatment for right knee pain, but no diagnosis was 
rendered.  In November 1986, the Veteran sought treatment 
following a left ankle injury while playing basketball. The 
diagnosis at that time was "Grade II ankle sprain." A November 
1986 x-ray confirmed that there was no fracture, but did show 
"extensive soft tissue swelling over the lateral malleolus 
(hematoma)." He again was noted to have a left ankle sprain in 
April 1987. And, in July 2003, on a Post-Deployment Medical 
Assessment, "joint pain" was noted.

The Veteran filed his service connection claims at the time of 
his retirement from service. So, the question in this case is 
whether the Veteran has current bilateral knee and left ankle 
disabilities related to the in service incurrences noted above.

The Veteran's initial visit with his post-service family 
practitioner yielded a report showing a history of osteoarthritis 
being reported. However, there is no evidence in this private 
practitioner's reports of x-ray evidence of arthritis. Again, the 
April 2004 VA/QTC examination included x-ray reports, which were 
normal as to both knees and the left ankle.

The only additional evidence for the Board's review in this case 
is the April 2009 VA examination report. Bilateral knee x-rays at 
the time of this examination revealed "mild right and minimal 
left degenerative change so the knees. The left ankle x-ray was 
within normal limits. A whole body bone scan revealed "focal 
increased tracer uptake in the bilateral ankles, right more than 
left, and bilateral knees consistent degenerative versus 
posttraumatic changes." Physical examination of the left ankle 
revealed no swelling, no tenderness and no evidence of effusion. 
Range of motion of the left ankle was measured three times 
without evidence of pain, weakness, instability, incoordination, 
or limitation of motion. As for the knees, the examiner noted 
that the Veteran was vague in his description of any current pain 
in the knees. "He could not point to any specific location...He 
says that from time to time the knees swell although he could not 
give [the examiner] specific periods of time or causative 
factors." Examination revealed no effusion, tenderness, or 
limitation of motion. The examiner diagnosed a normal left ankle 
and normal left and right knees, as there was no evidence on 
examination or diagnostic testing of objective disease. In an 
addendum to the examination, the physician stated that the bone 
scan results showing the uptake in the knees does not constitute 
an abnormality, and stated that the Veteran does not have 
significant knee problems at this time.  

The claims folder, in its entirety, was reviewed in order to 
determine whether there exists any evidence that the Veteran has 
current bilateral knee and left ankle pathology related to the 
in-service incidents noted in the service treatment records. 
Throughout the post-service record, there is simply no evidence 
of diagnoses relating to the knees and left ankle. The Board does 
not doubt that the Veteran experiences pain in this joints, as he 
suggests in his written statements within the claims folder. 
However, complaints of pain alone are not enough to establish 
service connection. There must be competent medical evidence of a 
current disability resulting from that condition or injury. See 
Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.").

The Board also understands that the Veteran feels his pain is the 
manifestation of arthritis in his knees and left ankle. The x-ray 
and medical evidence of record, however, does not support the 
existence of this diagnosis. The Veteran's statements, are not 
competent evidence of current diagnoses, or connections to 
military service. Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

Because the claims folder does not contain competent medical 
evidence to establish that the Veteran has currently diagnosed 
bilateral knee or left ankle disabilities that initially 
manifested within one year of service, or exist at present, the 
evidence is not at least in equipoise, and the Veteran's claims 
must be denied. 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, in 
fact, the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the- doubt doctrine is not applicable. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in March 2005 and March 2006 
informing him of the evidence necessary to establish entitlement 
to service connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
what VA would obtain on his behalf. Thus, these letters satisfied 
the requirements of 38 C.F.R. § 3.159(b)(1) (2009). In the March 
2006 letter, he was also informed of the type of evidence 
necessary to establish an effective date and a disability rating, 
as is required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Any defect with respect to the timing of the notice 
requirement was harmless error. The Veteran was furnished 
content-complying notice and proper subsequent VA process, thus 
curing any error in the timing. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating his 
claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and post-
service VA and private treatment records have been associated 
with the claims folder. The Veteran requested and was afforded a 
RO hearing and the November 2005 transcript is of record. He was 
also afforded two VA/QTC examinations and the April 2005 and 
April 2009 reports are in the claims folder. 

The Veteran has been afforded several opportunities, but has not 
notified VA of any additional available relevant records with 
regard to his claims. VA has done everything reasonably possible 
to assist the Veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its duties 
to notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for arthritis of the knees is 
denied.

Entitlement to service connection for arthritis of the left ankle 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


